Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
the __ day of June, 2011, by and between A. SCHULMAN, INC., a Delaware
corporation (the “Employer” or “Company”), and Joseph J. Levanduski (the
“Employee”).
     WHEREAS, the Employer and the Board of Directors of the Company desire to
provide for the employment of the Employee as a member of the Employer’s
management, which the Employer and the Board of Directors believe is in the best
interest of the Company and its stockholders; and
     WHEREAS, the Employee is willing to commit himself to become employed and
to serve the Employer, on the terms and conditions herein provided.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, the parties hereto agree as follows:
     1. DEFINED TERMS
     The definitions of capitalized terms used in this Agreement (unless stated
where first used) are provided in Section 20 hereof.
     2. EMPLOYMENT
     During the Term of this Agreement, the Employer hereby agrees to employ
Employee as Vice President, Chief Financial Officer and Treasurer, and the
Employee hereby accepts such employment on the terms and conditions herein
contained.
     3. DUTIES AND CONDITIONS OF EMPLOYMENT
          3.1 DUTIES. The Employee shall devote his entire business time,
attention and energies to the Employer and shall not engage in any conduct which
shall reflect adversely upon the Employer. The Employee shall perform such
duties for the Employer as may be assigned to one in his executive status and
capacity by the Chief Executive Officer of the Company or the Board of the
Company. The Employee shall serve diligently and to the best of his ability.
     During his employment by the Employer, the Employee shall not, without the
Company’s prior written consent, be engaged in any other business activity,
whether or not such business activity is pursued for gain, profit or other
pecuniary advantage, except that notwithstanding the foregoing, he may invest
his personal funds for his own account; provided that such investment shall be
passive and not controlling in any such investment and subject to the provisions
of Section 13.2 hereof and provided further that he will not be required to
provide any substantial services on behalf of such enterprise. Notwithstanding
the foregoing, the Employee may serve on the Boards of Directors of other
corporations during the Term as long as the Employee notifies the Employer’s
Chief Executive Officer and the Chief Executive Officer determines that such
service will not interfere with the performance of Employee’s duties hereunder.

 



--------------------------------------------------------------------------------



 



          3.2 CONDITIONS. The Employee shall be provided with suitable office
space, furnishings, secretarial and administrative assistance. Without the
Employee’s consent, the Employee shall not be required to report principally to
an office located more than five hundred (500) miles from his principal office
at the date of this Agreement, except to the extent the Employee may be required
to report to the Company’s principal office.
     4. TERM OF AGREEMENT; TERMINATION OF EMPLOYMENT; ESCROW DURING DISPUTE
          4.1 TERM OF AGREEMENT. The Employer hereby employs the Employee for a
Term commencing as of June 10, 2011 and ending December 31, 2014 (“Term”). At
the end of the Term, Employee will be an employee-at-will of the Company and the
Company may terminate the Employee at any time, for any reason or for no reason,
with or without cause.
          4.2 TERMINATION OF EMPLOYMENT. The Company may terminate the
employment of the Employee for Cause pursuant to this Agreement. Prior to any
Change in Control, the Employee may terminate his employment pursuant to this
Agreement if the Employer fails to make full and timely payments of all sums
provided for in Sections 5 and 6 hereof (subject to Section 7.2 hereof), or
otherwise shall breach its covenants hereunder in any material respect
(“Resignation for Cause”). A termination of employment by the Employee due to a
Resignation for Cause will entitle the Employee to the same benefits as if the
Employee’s employment was terminated without Cause.
          4.3 ESCROW DURING A TERMINATION DISPUTE. Prior to any Change in
Control, if the Employee is terminated for Cause, and, within thirty (30) days
of such termination, Employee notifies the Employer of his intention to
adjudicate such termination as improper, the Employer agrees that it will
deposit with KeyBank, National Association, Cleveland, Ohio (or any successor
thereto), as Escrow Agent, the installments of the Employee’s Base Salary (as
provided in Section 5 below) as the same would have become payable but for such
termination. In the event of a final adjudication by a tribunal of competent
jurisdiction that such termination was not for Cause, then the amounts so
deposited in escrow, plus any interest earned on the amounts held by the Escrow
Agent, shall be delivered promptly to the Employee. If such adjudication shall
be in favor of the Employer, the Escrow Agent shall return all such sums held by
it, to the Employer.
     The escrowed salary shall not be deemed to be liquidated damages but the
Employer shall be entitled to a credit against any such award to the extent of
the sums so delivered to the Employee.
     5. COMPENSATION
     The Employer agrees to pay to the Employee as compensation for his services
hereunder an annual Base Salary initially equal to $371,500, payable in
substantially equal weekly, biweekly, bimonthly or monthly installments, as the
case may be, in a manner consistent with the Employer’s payroll practices. The
Base Salary may be discretionarily increased by the Compensation Committee of
the Board from time to time as it deems appropriate in its

-2-



--------------------------------------------------------------------------------



 



reasonable judgment and based upon the recommendations of the Chief Executive
Officer from evaluations of Employee’s performance. The Base Salary in effect
from time to time shall not be decreased during the Term (except as provided in
Section 7.2). Employee shall also be entitled to 4 weeks of paid vacation
annually, prorated in the first year based on Employee’s initial hiring date.
Employee will be subject to all other vacation rules in accordance with
Employer’s policy.
     It is understood and agreed that the Employee’s compensation may not be
limited to his Base Salary and that the Employee may receive an annual bonus
(“Bonus”) in an amount, if any, determined annually by the Employer. During the
Term, Employee will be eligible to participate in an annual bonus plan at a
target based on 50% of Base Salary (the “Target Bonus”). Payments of the Bonus
will depend upon the achievement of various financial goals and operating
metrics, as well as an assessment of Employer’s individual performance, and may
vary from 0% to 200% of the Target Bonus.
     The Employee shall also participate in employee compensation and benefit
plans available generally to executives of the Employer (including, without
limitation, any equity incentive plan, any tax-qualified profit sharing plan,
nonqualified profit sharing plan, life insurance plan and health insurance plan)
on a level appropriate to his position and shall receive the employee fringe
benefits available generally to executives of the Employer in accordance with
Employer policies.
     6. EXPENSES
     The Employee is authorized to incur reasonable expenses for promoting the
business of the Employer, including expenses for entertainment, travel and
similar items. The Employer shall reimburse the Employee in accordance with the
Employer’s policy for all such expenses upon the presentation by the Employee,
from time to time, of an itemized account of such expenditures.
     7. PRE-TERMINATION COMPENSATION; DISABILITY
          7.1 NORMAL PRE-TERMINATION COMPENSATION. If the Employee’s employment
shall be terminated for any reason during the Term (or, if later, prior to the
end of the Change-in-Control Protective Period), the Employer shall pay the
Employee’s Base Salary to the Employee through the Date of Termination at the
rate in effect at the time the Notice of Termination is given (subject to
Section 7.2 hereof) within thirty (30) days following the Date of Termination,
together with all compensation and benefits payable to the Employee through the
Date of Termination under the terms of any compensation or benefit plan, program
or arrangement maintained by the Employer during such period. Subject to
Sections 8, 9, 10 and 11 hereof, after completing the expense reimbursements
required by Section 6 hereof and making the payments and providing the benefits
required by this Section 7, the Employer shall have no further obligations to
the Employee under this Agreement.
          7.2 DISABILITY ADJUSTMENT TO BASE SALARY PAYMENTS. During the Term
(or, if later, at any time prior to the end of the Change-in-Control Protective
Period), during any period that the Employee is Disabled (but in no event for
more than twenty-four (24) months) (the “Disability Period”), the Employer shall
pay only sixty percent (60%) of the

-3-



--------------------------------------------------------------------------------



 



Employee’s Base Salary to the Employee at the rate in effect at the commencement
of any such Disability Period (less amounts, if any, payable to the Employee at
or prior to the time of any such Base Salary payment under disability benefit
plans of the Employer or under the Social Security disability insurance
program). After six (6) months of Disability, the Employer shall have the right
to terminate the Employee’s employment pursuant to this Agreement and all Base
Salary payments shall cease; provided, however, that the sixty percent (60%)
payments pursuant to the foregoing sentence shall continue for the Disability
Period. All payments made pursuant to this Section 7.2 shall be made in
accordance with the regular payroll practices of the Employer. Except to the
extent provided in this Section 7.2, all Base Salary payments to the Employee
shall be abated during the Disability Period. Subject to Sections 8, 9, 10 and
11 hereof, after completing the expense reimbursements required by Section 6
hereof and making the payments and providing the benefits required by this
Section 7, the Employer shall have no further obligations to the Employee under
this Agreement.
     8. NORMAL POST-TERMINATION PAYMENTS; CONTINUATION PAY; TERMINATION PAY;
PROMPT PAYMENT
     Whenever used in this Agreement, the words “terminate,” “terminated” or
“termination” in connection with the Employee’s employment shall mean the
Employee’s “separation from service,” within the meaning of Section 409A of the
Code and Treasury Regulation Section 1.409A-1(h), from the Employer and any
person with whom the Employer would be considered a single employer under
Sections 414(b) and (c) of the Code.
          8.1 NORMAL POST-TERMINATION PAYMENTS. If the Employee’s employment
shall be terminated for any reason during the Term of this Agreement (or, if
later, prior to the end of the Change-in-Control Protective Period), the
Employer shall pay the Employee’s normal post-termination compensation and
benefits to the Employee as such payments become due. Such post-termination
compensation and benefits shall be determined under, and paid in accordance
with, the Employer’s retirement, insurance and other compensation or benefit
plans, programs and arrangements (other than this Agreement).
          8.2 CONTINUATION PAY; TERMINATION PAY. Notwithstanding anything to the
contrary in Section 7.2, 9.1 or 10.1(A) hereof, if the laws governing this
Agreement shall require that the Employer continue to pay or otherwise
compensate the Employee for any period of time following termination of the
Employee’s employment (“Continuation Pay”) or if such laws require certain
amounts of severance pay, termination compensation or the like (collectively,
“Termination Pay”), then to the fullest extent permitted by law any payments to
the Employee pursuant to Section 7.2, 9.1 or 10.1(A) hereof shall be included in
the calculation of Continuation Pay and Termination Pay and such payments shall
be deducted from the amount of Continuation Pay or Termination Pay due the
Employee.
          8.3 TIME OF PAYMENT.
               (A) Any payments due under Section 5, 6, 7 or 9 hereof or this
Section 8 shall be made as specified in such sections and shall be made to the
Employee or in accordance with Section 14.2 hereof, as the case may be.

-4-



--------------------------------------------------------------------------------



 



               (B) Notwithstanding anything in this Agreement to the contrary,
if the Employee is a “specified employee,” within the meaning of Section 409A of
the Code and as determined under the Company’s policy for determining specified
employees, on the Date of Termination, all payments under this Agreement that
are subject to Section 409A of the Code and become payable in connection with
the Employee’s termination shall not be paid (or commence to be paid) until the
first business day of the seventh month following the Date of Termination (or,
if earlier, the Employee’s death). The first payment that can be made shall
include the cumulative amount of any amounts that could not be paid during such
postponement period.
     9. POST-TERMINATION PAYMENTS UPON TERMINATION (PRIOR TO A CHANGE IN
CONTROL) BY DEATH OR BY THE EMPLOYER WITHOUT CAUSE
          9.1 DEATH BENEFIT. If the Employee’s employment shall be terminated by
death during the Term and prior to a Change in Control, then, in addition to the
compensation and benefits provided by Sections 7.1 and 8 hereof, within ninety
(90) days following the Employee’s death, the Employer shall pay a lump sum
amount equal to sixty percent (60%) of the Base Salary for twenty-four (24)
months in accordance with Section 14.2.
          9.2 TERMINATION BY THE EMPLOYER WITHOUT CAUSE. If the Employer shall
terminate the Employee’s employment during the Term and prior to a Change in
Control, without Cause (and not for Disability or in connection with the
Employee’s death), the Employer shall pay the Employee commencing within sixty
(60) days following termination, in consideration of Employee’s obligations
under Section 13.2, and only if those obligations continue to be met during this
payment period: (a) his Base Salary until the end of the Term in accordance with
Employer’s regular payroll practices; (b) Bonuses on each October 31 during the
remaining Term in an amount equal to $185,750; (c) pro rata vesting of any
equity award which has time-based vesting (a “Time-Based Award”); and (d) pro
rata vesting of any equity award which has performance-based vesting (a
“Performance-Based Award” and, collectively with the Time-Based Award, the
“Awards”) if, and only if, at the end of the applicable performance period the
performance criteria for each Performance-Based Award is achieved and then only
to the extent of such achievement. The pro-rata portion of an Award to which the
Employee shall be entitled or eligible to have vested pursuant to this
Section 9.2 shall be determined by multiplying the number of shares then subject
to such Award by a fraction, the numerator of which is the number of whole
months elapsed from the date of grant of the Award until the Date of Termination
and the denominator of which is the number of whole months for the regularly
scheduled vesting of such Award.
     10. SEVERANCE PAYMENTS; EXCISE TAX GROSS-UP
          10.1 SEVERANCE PAYMENTS. The Employer shall pay the Employee the
payments described in this Section 10.1 (the “Severance Payments”) upon the
termination of the Employee’s employment following a Change in Control and prior
to the end of the Change-in-Control Protective Period, in addition to any
payments and benefits to which the Employee is entitled under Sections 5, 6, 7
and 8.1 hereof, unless such termination is (i) by the Employer for Cause,
(ii) by reason of death or Disability, or (iii) by the Employee without Good
Reason. For purposes of this Agreement, the Employee’s employment shall be
deemed to have been

-5-



--------------------------------------------------------------------------------



 



terminated by the Employer without Cause following a Change in Control or by the
Employee with Good Reason following a Change in Control, as the case may be, if
(i) the Employee’s employment is terminated without Cause prior to a Change in
Control and such termination was at the request or direction of a Person who has
entered into an agreement with the Employer the consummation of which would
constitute a Change in Control, (ii) the Employee terminates his employment with
Good Reason prior to a Change in Control and the circumstance or event which
constitutes Good Reason occurs at the request or direction of such Person, or
(iii) the Employee’s employment is terminated by the Employer without Cause
prior to a Change in Control (but following a Potential Change in Control) and
such termination is otherwise in connection with or in anticipation of a Change
in Control which actually occurs. For purposes of any determination regarding
the applicability of the immediately preceding sentence, any position taken by
the Employee shall be presumed to be correct unless the Employer establishes to
the Committee by clear and convincing evidence that such position is not
correct.
               (A) In lieu of any further salary payments to the Employee for
periods subsequent to the Date of Termination and in lieu of any severance
benefit otherwise payable to the Employee, the Employer shall pay to the
Employee a lump sum severance payment, in cash, equal to two (2) times the sum
of (i) the higher of the Employee’s Base Salary in effect immediately prior to
the occurrence of the event or circumstance upon which the Notice of Termination
is based or the Employee’s Base Salary in effect immediately prior to the Change
in Control, and (ii) the higher of (x) the annual Bonus earned by the Employee
in respect of the Employer’s fiscal year immediately preceding that in which the
Date of Termination occurs, (y) the average annual Bonus so earned in respect of
the three fiscal years immediately preceding that in which the Change in Control
occurs, or (z) $185,750. Of the foregoing payments, one-half of such payments
shall be in consideration of and allocated to Employee’s obligations under
Section 13.2.
               (B) For 18 months after the Employee’s Date of Termination, the
Company will maintain in full force and effect, for the Employee’s continued
benefit (and that of all family members and other dependents who were enrolled
in the programs on the Employee’s Date of Termination) all life, medical and
dental insurance programs in which the Employee (and members of the Employee’s
family or other dependents) were participating or by which such individuals were
covered immediately before the Employee’s Date of Termination. If the terms of
any of such programs do not allow the continued participation described in the
preceding sentence, the Company will: (i) provide benefits that are
substantially similar (including eligibility conditions, conditions on benefits,
the value of benefits and the scope of coverage) to those provided by the life,
medical and dental insurance programs in which the Employee, members of the
Employee’s family and dependents were participating immediately before the
Employee’s Date of Termination; and (ii) ensure that any eligibility or other
conditions on benefits under these programs, including deductibles and
co-payments, will be administered by applying the Employee’s experience under
any predecessor program in which the Employee (and members of the Employee’s
family and dependents) were participating before Termination. With respect to
this Section 10.1(B), any benefits or payments relating to medical and dental
insurance that are provided after completion of the applicable continuation
period permitted under the Consolidated Omnibus Budget Reconciliation Act of
1986, as amended, and any benefits or payments relating to life insurance shall
be subject to the following: (A) the amount of expenses eligible for
reimbursement or the benefits or payments provided during any taxable year of
the

-6-



--------------------------------------------------------------------------------



 



Employee may not affect the expenses eligible for reimbursement or the benefits
or payments to be provided to the Employee in any other taxable year;
(B) reimbursement of any eligible expense must be made on or before the last day
of the Employee’s taxable year following the taxable year in which the expense
was incurred; and (C) the right to reimbursement or to such benefits or payments
is not subject to liquidation or exchange for another benefit. To the extent
that any benefit extended under this Section 10.1(B) would result in taxable
compensation for the Employee, the Employee shall be solely responsible for any
such taxes.
          10.2 EXCESS PARACHUTE PAYMENT. Notwithstanding anything to the
contrary in this Agreement, if any payments or benefits paid or payable to the
Employee pursuant to this Agreement or any other plan, program or arrangement
maintained by the Company or an Affiliate would constitute a “parachute payment”
within the meaning of Section 280G of the Code, then the Employee shall receive
the greater of: (a) one dollar ($1.00) less than the amount which would cause
the payments and benefits to constitute a “parachute payment” or (b) the amount
of such payments and benefits, after taking into account all federal, state and
local taxes, including the excise tax imposed under Section 4999 of the Code
payable by the Employee on such payments and benefits, if such amount would be
greater than the amount specified in Section 10.2(a), after taking into account
all federal, state and local taxes payable by the Employee on such payments and
benefits. Any reduction to any payment made pursuant to this Section 10.2 shall
be made consistent with the requirements of Section 409A of the Code.
          10.3 Except as provided in Section 8.3 hereof, the payments provided
in Sections 10.1(A) hereof shall be made within thirty (30) days following the
later of (i) the Date of Termination or (ii) the Change in Control.
          At the time that payments are made under this Section, the Employer
shall provide the Employee with a written statement setting forth the manner in
which such payments were calculated and the basis for such calculations
including, without limitation, any opinions or other advice the Employer has
received from outside counsel, auditors or consultants (and any such opinions or
advice which are in writing shall be attached to the statement).
          10.4 The Employer also shall pay to the Employee all legal fees and
expenses incurred by the Employee (i) in disputing in good faith any issue
relating to the termination of the Employee’s employment following a Change in
Control and prior to the end of the Change-in-Control Protective Period, (ii) in
seeking in good faith to obtain or enforce any benefit or right provided by this
Agreement, or (iii) in connection with any tax audit or proceeding to the extent
attributable to the application of Section 4999 of the Code to any payment or
benefit provided hereunder. Such payments shall be made within five (5) business
days after delivery of the Employee’s written requests for payment accompanied
with such evidence of fees and expenses incurred as the Employer reasonably may
require.
          10.5 In consideration of, and as a pre-condition to, receipt of any of
the payments or benefits set forth in this Section 10 or under Section 9 hereof,
Employee shall execute and deliver to Employer a written release no later than
thirty (30) days after the event of termination, in a manner compliant with the
respective requirements for release of claims under the Age Discrimination in
Employment Act and the Older Workers Benefit Protection Act, pursuant to which
Employee shall fully and forever surrender, release, acquit and discharge the
Employer,

-7-



--------------------------------------------------------------------------------



 



and its principals, stockholders, directors, officers, agents, administrators,
insurers, subsidiaries, affiliates, employees, successors, assigns, related
entities, and legal representatives, personally and in their representative
capacities, and each of them (collectively, “Released Parties”), of and from any
and all claims for costs of attorneys’ fees, expenses, compensation, and all
losses, demands and damage of whatsoever nature or kind in law or in equity,
whether known or unknown, including without limitation those claims arising out
of, under, or by reason of Employee’s employment with the Employer or any of the
Companies, Employee’s relationship with the Employer or any of the Companies
and/or any termination of Employee’s employment relationship and any and all
claims which were or could have been asserted in any charge, complaint, or
related lawsuit. Notwithstanding the foregoing, no such release shall constitute
a waiver of, or in any manner restrict or limit, the Employee’s rights of
indemnification relating to his status as an officer of the Employer, whether
arising under Delaware law, contractually, or under Employer’s insurance
coverage. If the thirty (30) day period during which Employee must executive and
deliver the written release contemplated by this Section 10.5 begins in one
calendar year and ends in a second calendar year, the payments or benefits set
forth in this Section 10 or Section 9 hereof shall not commence until the first
day of the second calendar year.
     11. TERMINATION PROCEDURES
          11.1 NOTICE OF TERMINATION. During the Term (and, if longer, until the
end of the Change-in-Control Protective Period), any purported termination of
the Employee’s employment (other than by reason of death) shall be communicated
by written Notice of Termination from one party hereto to the other party hereto
in accordance with Section 15 hereof. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Employee’s employment under the provision so indicated.
Further, with respect to any purported termination of the Employee’s employment
after a Change in Control and prior to the end of the Change-in-Control
Protective Period, a Notice of Termination for Cause is required to include a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters (3/4) of the entire membership of the Board at a meeting of the
Board which was called and held for the purpose of considering such termination
(after reasonable notice to the Employee and an opportunity for the Employee,
together with the Employee’s counsel, to be heard before the Board) finding
that, in the good faith opinion of the Board, the Employee was guilty of conduct
set forth in clause (i) or (ii) of the definition of Cause herein, and
specifying the particulars thereof in detail.
          11.2 DATE OF TERMINATION. “Date of Termination,” with respect to any
purported termination of the Employee’s employment during the Term (and, if
longer, prior to the end of the Change-in-Control Protective Period), shall mean
the date of the Employee’s “separation from service” within the meaning of
Section 409A of the Code and Treasury Regulation Section 1.409A-1(h). Any Notice
of Termination relating to a termination for Disability shall be provided thirty
(30) days prior to the Date of Termination (provided that the Employee shall not
have returned to the full-time performance of the Employee’s duties during such
thirty (30) day period). Any Notice of Termination relating to the termination
of the Employee’s employment by the Employer for any other reason shall be
provided not less than thirty (30) days prior to the Date of Termination (except
in the case of a termination for Cause).

-8-



--------------------------------------------------------------------------------



 



Any Notice of Termination relating to the termination of the Employee’s
employment by the Employee for any other reason shall be provided not less than
fifteen (15) days nor more than sixty (60) days prior to the Date of
Termination.
     12. NO MITIGATION
     The Employer agrees that, if the Employee’s employment with the Employer
terminates following a Change in Control and prior to the end of the
Change-in-Control Protective Period, the Employee is not required to seek other
employment or to attempt in any way to reduce any amounts payable to the
Employee by the Employer pursuant to Section 10 hereof. Further, the amount of
any payment or benefit provided for in this Agreement shall not be reduced by
any compensation earned by the Employee as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Employee to the Employer, or otherwise.
     13. CONFIDENTIALITY; NON-COMPETITION AND NON-SOLICITATION
          13.1 CONFIDENTIALITY. The Companies’ methods, plans for doing
business, processes, pricing, compounds, customers and suppliers are vital to
the Companies and, to the extent not made public by the Companies, constitute
confidential information subject to the Companies’ proprietary rights therein.
The Employee covenants and agrees that during the Term and at all times
thereafter, the Employee will not, directly or indirectly, make known, divulge,
furnish, make available or use, otherwise than in the regular course of the
Employee’s employment by the Employer, any invention, product, process,
apparatus or design of any of the Companies, or any knowledge or information in
respect thereof (including, but not limited to, business methods and
techniques), or any other confidential or so-called “insider” information of any
of the Companies. This covenant shall apply without regard to the time or
circumstances of any termination of the Employee’s employment. The covenants in
this Section 13.1 do not apply to information that Employee can affirmatively
demonstrate (i) is in the public domain through no act or omission of the
Employee; (ii) was lawfully in the Employee’s possession prior to the date of
this Agreement; or (iii) was lawfully disclosed by a third party to the Employee
after the Date of Termination.
          13.2 NON-COMPETITION AND NON-SOLICITATION. The Employee covenants and
agrees that during the period of one (1) year following any termination of the
Employee’s employment, the Employee will not, directly or indirectly, either as
an individual for the Employee’s own account or as an investor, or other
participant in, or as an employee, agent, or representative of, any other
business enterprise:
     (i) solicit, employ, entice, take away or interfere with, or attempt to
solicit, employ, entice, take away or interfere with, any employee of the
Employer or the Companies if such employee was employed by the Employer or the
Companies at any time within six months of the Date of Termination; or
     (ii) engage or participate in or finance, aid or be connected with any
enterprise which competes with the business of the Companies, or any of them.

-9-



--------------------------------------------------------------------------------



 



     The geographical limitations of the foregoing shall include any country in
which the Companies or any of them shall be doing business as of such date of
such termination.
          13.3 The Employee acknowledges that the covenants contained in this
Section 13 are of the essence of this Agreement and said covenants shall be
construed as independent of any other provisions of this Agreement. Recognizing
the irreparable nature of the injury that could result from the Employee’s
violation of any of the covenants and agreement to be performed and/or observed
by the Employee pursuant to the provisions of this Section 13, and that damages
would be inadequate compensation, it is agreed that any violations by the
Employee of the provisions of this Section 13, shall be the proper subject for
immediate injunctive and other equitable relief to the Employer.
     14. SUCCESSORS; BINDING AGREEMENT
          14.1 In addition to any obligations imposed by law upon any successor
to the Employer, the Employer will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Employer to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Employer would be required to perform it if no such succession
had taken place. Failure of the Employer to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle the Employee to terminate the Employee’s employment
for Good Reason after a Change in Control. Except as provided in this
Section 14.1, this Agreement shall not be assignable by either party without the
written consent of the other party hereto.
          14.2 This Agreement shall inure to the benefit of and be enforceable
by the Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Employee shall
die while any amount would still be payable to the Employee hereunder (other
than amounts which, by their terms, terminate upon the death of the Employee) if
the Employee had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
executors, personal representatives or administrators of the Employee’s estate.
     15. NOTICES
     For purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States registered mail,
return receipt requested, postage prepaid, addressed, if to the Employee, to the
address shown for the Employee in the personnel records of the Employer and, if
to the Employer, to the address set forth below, or to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address shall be effective only upon actual
receipt:

-10-



--------------------------------------------------------------------------------



 



     To the Employer:
Kim L. Whiteman
Vice President Global Human Resources
A. Schulman, Inc.
P.O. Box 1710
Akron, Ohio 44309-1710
     With a copy to:
J. Bret Treier
Vorys, Sater, Seymour and Pease LLP
106 South Main Street, Suite 1100
Akron, Ohio 44308
     16. MISCELLANEOUS
     No provision of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing and signed by the
Employee and such officer as may be specifically designated by the Board. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. This Agreement supersedes any other agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof which
have been made by either party, except as expressly set forth in this Agreement.
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Ohio. All references to sections
of the Exchange Act or the Code shall be deemed also to refer to any successor
provisions to such sections. Any payments provided for hereunder shall be paid
net of any applicable withholding required under federal, state or local law and
any additional withholding to which the Employee has agreed. The obligations of
the Employer and the Employee under this Agreement which by their nature may
require (partial or total) performance after the expiration of the Term or the
Change-in-Control Protective Period (including, without limitation, those under
Sections 5 through 11 and Section 13 hereof) shall survive such expiration.
     17. VALIDITY
     The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.
     18. COUNTERPARTS
     This Agreement may be executed in several counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.

-11-



--------------------------------------------------------------------------------



 



     19. SETTLEMENT OF DISPUTES AFTER CHANGE IN CONTROL; ARBITRATION
     After a Change in Control and prior to the end of the Change-in-Control
Protective Period, all claims by the Employee for benefits under this Agreement
shall be directed to and determined by the Committee and shall be in writing.
Any denial by the Committee of a claim for benefits under this Agreement shall
be delivered to the Employee in writing and shall set forth the specific reasons
for the denial and the specific provisions of this Agreement relied upon. The
Committee shall afford a reasonable opportunity to the Employee for a review of
the decision denying a claim and shall further allow the Employee to appeal to
the Committee a decision of the Committee within sixty (60) days after
notification by the Committee that the Employee’s claim has been denied. Any
further dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in Akron, Ohio, in
accordance with the rules of the American Arbitration Association with respect
to employment disputes then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. Notwithstanding any
provision of this Agreement to the contrary, the Employee shall be entitled to
seek specific performance of the Employee’s right to be paid until the Date of
Termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement.
     20. DEFINITIONS
     For purposes of this Agreement, the following terms shall have the meanings
indicated below:
     (A) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under
the Exchange Act.
     (B) “Board” shall mean the Board of Directors of the Employer.
     (C) “Cause” for termination by the Employer of the Employee’s employment
shall mean the following:
     (i) any act of fraud, embezzlement, misappropriation or conversion by the
Executive of the assets or business opportunities of the Employer;
     (ii) conviction of the Employee of (or plea by the Executive of guilty to)
a felony (or a misdemeanor that originally was charged as a felony but was
reduced to a misdemeanor as part of a plea bargain);
     (iii) intentional and repeated material violations by the Employee of the
Employer’s written policies or procedures or intentional and material breach of
any contract with or violation of any legal obligation owed to the Employer
provided that a breach or violation shall be considered intentional and material
only if the Employee fails to cure to the best of the Employee’s ability such
breach within thirty (30) days after delivery to the Employee of a written
notice from the Board specifying such breach; or

-12-



--------------------------------------------------------------------------------



 



     (iv) willful engagement in gross misconduct or intentional
misrepresentation that is materially and demonstrably injurious to the Employer,
provided that such breach is not cured within thirty (30) days after delivery to
the Employee of a written notice requesting cure.
     For purposes of the above definition, no act or failure to act, on
Employee’s part shall be deemed “willful” unless done, or omitted to be done, by
the Employee not in good faith and without reasonable belief that the Employee’s
act or failure to act, was in the best interest of the Employer. In the event of
a dispute concerning the application of the definition of Cause, no claim by the
Employer that Cause exists shall be given effect unless the Employer establishes
to the Committee by clear and convincing evidence that Cause exists.
     (D) A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:
               (i) the acquisition by any person (as defined under Section 409A
of the Code), or more than one person acting as a group (as defined under
Section 409A of the Code), of stock of the Company that, together with the stock
of the Company held by such person or group, constitutes more than fifty percent
(50%) of the total fair market value or total voting power of the stock of the
Company;
               (ii) the acquisition by any person, or more than one person
acting as a group, within any twelve (12) month period, of stock of the Company
possessing thirty percent (30%) or more of the total voting power of the stock
of the Company;
               (iii) a majority of the members of the Board are replaced during
any twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or election; or
               (iv) the acquisition by any person, or more than one person
acting as a group, within any twelve (12) month period, of assets from the
Company that have a total gross fair market value equal to or more than forty
percent (40%) of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions.
     This definition of Change in Control shall be interpreted in a manner that
is consistent with the definition of a “change in control event” under
Section 409A of the Code and the Treasury Regulations promulgated thereunder.
     Notwithstanding the foregoing, a Change in Control shall not be deemed to
have occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions.
     Further, notwithstanding the foregoing, any event or transaction which
would otherwise constitute a Change in Control (a “Transaction”) shall not
constitute a Change in Control for purposes of this Agreement if, in connection
with the Transaction, the Employee participates as

-13-



--------------------------------------------------------------------------------



 



an equity investor in the acquiring entity or any of its affiliates (the
“Acquiror”). For purposes of the preceding sentence, the Employee shall not be
deemed to have participated as an equity investor in the Acquiror by virtue of:
(i) obtaining beneficial ownership of any equity interest in the Acquiror as a
result of the grant to the Employee of an incentive compensation award under one
or more incentive plans of the Acquiror (including, but not limited to, the
conversion in connection with the Transaction of incentive compensation awards
of the Company into incentive compensation awards of the Acquiror), on terms and
conditions substantially equivalent to those applicable to other employees of
the Company and its Affiliates immediately prior to the Transaction, after
taking into account normal differences attributable to job responsibilities,
title and similar matters; (ii) obtaining beneficial ownership of any equity
interest in the Acquiror on terms and conditions substantially equivalent to
those obtained in the Transaction by all other stockholders of the Company; or
(iii) passive ownership of less than three percent (3%) of the stock of the
Acquiror.
     (E) “Change-in-Control Protective Period” shall mean the period from the
occurrence of a Change in Control until the second anniversary of such Change in
Control.
     (F) “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
     (G) “Committee” shall mean (i) the individuals (not fewer than three in
number) who, immediately prior to a Potential Change in Control, constitute the
Compensation Committee of the Board, plus (ii) in the event that fewer than
three individuals are available from the group specified in clause (i) above for
any reason, such individuals as may be appointed by the individual or
individuals so available (including for this purpose any individual or
individuals previously so appointed under this clause (ii)); provided, however,
that the maximum number of individuals constituting the Committee shall not
exceed five.
     (H) “Companies” shall mean, collectively, the Employer and each entity
which is now and hereafter shall become a subsidiary of, or a parent of, the
Employer, together with their respective successors and assigns.
     (I) “Continuation Pay” shall mean those payments so described in
Section 8.2 hereof.
     (J) “Date of Termination” shall have the meaning stated in Section 11.2
hereof.
     (K) “Disability” or “Disabled” shall mean: (i) the Employee is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months; or (ii) the Employee is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering employees of the Employer;
or (iii) the Employee is determined to be totally disabled by the Social
Security Administration or the Railroad Retirement Board.
     (L) “Disability Period” shall have the meaning stated in Section 7.2
hereof.

-14-



--------------------------------------------------------------------------------



 



     (M) “Employee” shall mean the individual named in the first paragraph of
this Agreement.
     (N) “Employer” shall mean A. Schulman, Inc. and, except in determining
under Section 20(D) hereof whether or not any Change in Control of the Employer
has occurred, any successor to its business and/or assets which assumes and
agrees to perform this Agreement by operation of law, or otherwise.
     (O) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
     (P) “Good Reason” for termination by the Employee of the Employee’s
employment shall mean the occurrence (without the Employee’s express prior
written consent) after any Change in Control, or after any Potential Change in
Control and prior to the end of the Change in Control Protective Period, of any
one of the following acts by the Employer, or failures by the Employer to act,
unless such act or failure to act is corrected prior to the Date of Termination
specified in the Notice of Termination given in respect thereof:
               (i) a diminution in the Employee’s base compensation or incentive
compensation opportunity;
               (ii) the failure by the Company, to pay to the Employee any
portion of the Employee’s current compensation, or to pay to the Employee any
portion of an installment of deferred compensation under any deferred
compensation program of the Employer, within seven (7) days of the date such
compensation is due;
               (iii) the failure by the Company to continue in effect any
compensation plan in which the Employee participates immediately prior to the
Change in Control which is material to the Employee’s total compensation, unless
an equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan, or the failure by the Company to
continue the Employee’s participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amount of benefits provided and the level of the Employee’s participation
relative to other participants, as existed at the time of the Change in Control;
               (iv) the failure by the Company to continue to provide the
Employee with benefits substantially similar to those enjoyed by the Employee
under any of the Company’s pension, life insurance, medical, health and
accident, or disability plans in which the Employee was participating at the
time of the Change in Control, the taking of any action by the Company which
would directly or indirectly materially reduce any of such benefits or deprive
the Employee of any material fringe benefit enjoyed by the Employee at the time
of the Change in Control, or the failure by the Company to provide the Employee
with the number of paid vacation days to which the Employee is entitled on the
basis of years of service with the Company in accordance with the Employer’s
normal vacation policy in effect at the time of the Change in Control; or

-15-



--------------------------------------------------------------------------------



 



               (v) a diminution in the Employee’s title, authority, duties,
responsibilities or reporting relationships which are as generally described on
Exhibit A;
               (vi) a diminution in the authority, duties, or responsibilities
of the supervisor to whom the Employee is required to report;
               (vii) a diminution in the budget over which the Employee retains
authority;
               (viii) a reassignment of the Employee to an office location
twenty-five (25) miles or more from the office location of the Employee prior to
a Change in Control, except for required travel to an extent substantially
consistent with the Employee’s business travel obligations prior to a Change in
Control;
               (ix) the failure by the Company, in the event the Employee
consents to a relocation at the request of the Company or its successor, to pay
(or reimburse the Employee) for all reasonable moving expenses incurred by the
Employee relating to a change of the Employee’s principal residence in
connection with such relocation and to indemnify the Employee against any loss
realized on the sale of the Employee’s principal residence in connection with
any such change of residence; or
               (x) any purported termination of the Employee’s employment which
is not effected pursuant to a Notice of Termination satisfying the requirements
of Section 11.1 hereof; for purposes of this Agreement, no such purported
termination shall be effective.
     The Employee’s right to terminate the Employee’s employment for Good Reason
shall not be affected by the Employee’s incapacity due to physical or mental
illness. The Employee’s continued employment shall not constitute consent to, or
a waiver of rights with respect to, any act or failure to act constituting Good
Reason hereunder.
     For purposes of any determination regarding the existence of Good Reason,
any claim by the Employee that Good Reason exists shall be presumed to be
correct unless the Employer establishes to the Committee by clear and convincing
evidence that Good Reason does not exist.
     (Q) “Notice of Termination” shall have the meaning stated in Section 11.1
hereof.
     (R) “Person” shall have the meaning given in Section 3(a) (9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Employer or any of its subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Employer or any of its subsidiaries, (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(iv) a corporation owned, directly or indirectly, by the stockholders of the
Employer in substantially the same proportions as their ownership of stock of
the Employer.
     (S) “Potential Change in Control” shall be deemed to have occurred if the
event set forth in any one of the following paragraphs shall have occurred:

-16-



--------------------------------------------------------------------------------



 



     (i) the Employer enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control;
     (ii) the Employer or any Person publicly announces an intention to take or
to consider taking actions which, if consummated, would constitute a Change in
Control;
     (iii) any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Employer representing 15% or more of either the then
outstanding shares of common stock of the Employer or the combined voting power
of the Employer’s then outstanding securities; or
     (iv) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.
     (T) “Severance Payments” shall mean those payments described in
Section 10.1 hereof.
     (U) “Term” shall have the meaning set forth in Section 4.1 hereof.
     (V) “Termination Pay” shall mean those payments so described in Section 8.2
hereof.
[Remainder of Page Intentionally Left Blank]

-17-



--------------------------------------------------------------------------------



 



     21. SECTION 409A OF THE CODE
     It is intended that this Agreement comply with Section 409A of the Code and
the Treasury Regulations promulgated thereunder (and any subsequent notices or
guidance issued by the Internal Revenue Service), and this Agreement will be
interpreted, administered and operated accordingly. Nothing herein shall be
construed as an entitlement to or guarantee of any particular tax treatment to
the Employee.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed (the corporate signatory by the respective officer duly authorized) as
of the day and year first above written.

              EMPLOYEE: EMPLOYER:   /s/ Joseph J. Levanduski
  A. Schulman, Inc. Name:  Joseph J. Levanduski         By:  /s/ Joseph M. Gingo
          Joseph M. Gingo

-18-



--------------------------------------------------------------------------------



 



Exhibit A
     As Vice President, Chief Financial Officer and Treasurer, Employee shall
report directly to the Employer’s Chief Executive Officer. Employee will have
responsibility for Finance, Accounting, Treasury and Financial Planning and
Analysis, with accountability to ensure timely and accurate budget analysis and
financial review for the management team. Employee will also be responsible for
all capital expenditure evaluations, cash flow analysis, banking relationship,
and financial reporting. Employee will have such other duties and perform such
other tasks as may, from time to time, be assigned to him by the Chief Executive
Officer or the Board of Directors.

